Citation Nr: 9910425	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-27 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation greater than 30 percent for 
laceration of the palm of the right hand with severed flexor 
tendons of the little and ring fingers, with arthritis of the 
fingers and wrist.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's disability of the right hand is productive 
of no more than moderate incomplete paralysis of the ulnar 
nerve.

2.  The veteran has a painful and adherent scar of the right 
palm as a residual of his injury to the right hand and the 
resulting surgery. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for laceration of the palm of the right hand with severed 
flexor tendons of the little and ring fingers, with arthritis 
of the fingers and wrist have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.40, 
4.59, 4.71a, 4.124, Codes 5003, 5010, 5214, 5215, 5219, 5223, 
5227, 8516 (1998). 

2.  The criteria for a separate 10 percent evaluation for a 
scar of the right hand as a residual of an injury and surgery 
have been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.14, 4.118 Code 7804 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service connected right hand 
disability has increased in severity to such an extent as to 
merit a higher evaluation.  He states that his hand has 
become more painful and stiff.  He says that he is unable to 
do certain things around the home such as use a hammer or 
screwdriver, and adds that his hand becomes painful with 
writing.  The veteran argues that he is also more prone to 
drop things, and believes this interferes with his ability to 
perform his job.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
laceration of the tendons of the ring and little fingers of 
the right hand was established in a November 1969 rating 
decision.  A temporary 100 percent evaluation was assigned 
for this disability for the purpose of convalescence.  A 30 
percent evaluation was assigned in an April 1970 rating 
decision.  The right hand was noted to be the veteran's major 
hand.  A May 1996 rating decision established service 
connection for arthritis of the fingers and wrists of the 
right hand, to be evaluated as a single disability.  The 30 
percent evaluation was continued, and currently remains in 
effect. 

The veteran's disability is evaluated under the rating code 
for paralysis of the ulnar nerve.  Complete paralysis of the 
ulnar nerve is productive of symptomatology that includes the 
"griffin claw" deformity, due to flexor contraction of the 
ring and little fingers, atrophy that is very marked in the 
dorsal interspace and thenar and hypothenar eminences, a loss 
of extension of the ring and little fingers, an inability to 
spread the fingers (or reverse), an inability to adduct the 
thumb, and weakened flexion of the wrist.  Complete paralysis 
is evaluated as 60 percent disabling for the major hand, and 
50 percent disabling for the minor hand.  Severe incomplete 
paralysis is evaluated as 40 percent disabling for the major 
hand and 30 percent disabling for the minor hand.  Moderate 
incomplete paralysis is evaluated as 30 percent disabling for 
the major hand and 20 percent disabling for the minor hand.  
Mild incomplete paralysis is evaluated as 10 percent 
disabling for each hand.  38 C.F.R. § 4.124a, Code 8516.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

The veteran's disability is also evaluated under the rating 
code for traumatic arthritis.  Arthritis due to trauma 
substantiated by X-ray findings is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Limitation of motion of the wrist merits a 10 percent 
evaluation for either hand when dorsiflexion is less than 10 
degrees, or when palmar flexion is limited in line with the 
forearm.  38 C.F.R. § 4.71a, Code 5215.  Unfavorable 
ankylosis of the wrist in any degree of palmar flexion, or 
with ulnar or radial deviation is evaluated as 50 percent 
disabling for the major wrist, and 40 percent disabling for 
the minor wrist.  Ankylosis in any other position except 
favorable is evaluated as 40 percent disabling for the major 
wrist, and 30 percent disabling for the minor wrist.  
Favorable ankylosis in 20 degrees to 30 degrees of 
dorsiflexion is evaluated as 30 percent disabling for the 
major wrist and 20 percent disabling for the minor wrist.  
38 C.F.R. § 4.71a, Code 5214.  

The Board recognizes that the disability of the 
musculoskeletal system is primarily the inability due to 
damage or an infection in parts of the system to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurances.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  Functional impairment due to 
pain must be considered.  38 C.F.R. § 4.59.  

A review of the record shows that entitlement to service 
connection was established in a November 1969 rating 
decision.  The veteran was noted to have sustained 
lacerations of the right palm during active service, and he 
had developed numbness of the entire ring finger and the 
radial one half of the fifth finger.  He had recently been 
discharged from service, but was currently hospitalized for 
treatment of his right hand disability.  A temporary total 
rating was assigned for the duration of the hospitalization.  

The initial VA examination of the veteran's right hand 
following the veteran's discharge from service was conducted 
in March 1970.  The veteran had been hospitalized for 
physiotherapy until November 1969.  On examination, the 
veteran was noted to be right handed, and to be able to write 
with that hand.  He complained of stiffness and lack of 
motion in the right little and ring fingers.  The right 
little finger was well atrophied, and the ring finger was 
slightly atrophied.  The range of motion of the fingers was 
noted.  The distal interphalangeal (DIP) joint of the right 
little finger was in a position of 25 degrees flexion, and it 
could not be further flexed or extended.  The tip of the 
right little finger came to a point one and a half inches 
from the proximal palmar crease upon making a fist.  An 
injury to the digital nerves of the ring and little fingers 
was noted, as was a history of numbness and current 
complaints of tingling on touch.  The diagnosis was residuals 
of laceration of the palm of the right hand with several 
flexor tendons of the right little and ring fingers. 



An April 1970 rating decision decreased the evaluation of the 
veteran's right hand disability from the temporary total 
rating to an evaluation of 30 percent.  This evaluation 
currently remains in effect. 

The current evidence shows that the veteran was afforded a VA 
examination of his right hand disability in February 1995.  
He was noted to have incurred his injury when he fell onto 
his hand while holding a glass.  Currently, he complained of 
stiffness of the proximal interphalangeal (PIP) joints of the 
right fourth and fifth fingers, tingling in his ring finger, 
and of an arthritic sensation in all of the joints of the 
right hand with an inability to extend his little finger and 
ring finger.  On examination, the veteran was noted to be 
right hand dominant.  There was no marked muscular atrophy.  
The most striking finding was a prominent surgical 
replacement flap palmar scar.  The scar was moderately 
adherent to the palm, and moderately tender, but there was no 
positive Tinel's sign.  There was a full range of motion of 
the wrist.  The veteran did not have any hypothenar atrophy.  

There was a 35 degree flexion contracture of the PIP joint of 
the fourth finger, and a 30 degree flexion contracture of the 
DIP joint.  There was also a 55 degree flexion contracture of 
the PIP joint of the fifth finger, and a 30 degree flexion 
contracture of the DIP joint.  The veteran was able to pinch 
with his fourth and fifth fingers.  On clinching his fist, he 
had loss of full active flexion of the fifth finger so that 
the tip of the fifth finger missed the palmar skin by 
approximately one centimeter.  There was decreased sensation 
on the palmar aspect of the fourth finger and on the radial 
side of the fifth finger.  An X-ray study did not show any 
abnormalities or gross evidence of post traumatic 
osteoarthritis.  The impression was status post laceration of 
the fourth and fifth flexor tendons in the palm of the right 
dominant hand with primary repair of the tendons and probable 
sensory ulnar nerve.  There was also residual loss of range 
of motion of the fourth and fifth fingers and incomplete 
recovery of the sensory branch of the ulnar nerve.  

VA treatment records dated from February 1995 to April 1995 
are contained in the claims folder.  February 1995 records 
state that there was a history of Dupytren's contracture of 
the right hand, especially of the fourth and fifth fingers.  

March 1995 VA treatment records show that the veteran 
complained of right fourth and fifth digit pain.  He reported 
decreased strength and more dropping of objects.  There was 
also some mild numbness and tingling at the incision site.  
On examination, there was mild crepitus of the third and 
second PIP joints, but no ligamentous laxity.  The right ring 
PIP joint had extension of 35 degrees and flexion of 90 
degrees, and the DIP joint had flexion of 45 degrees and 
extension of 25 degrees.  The right little PIP joint was 
positive for bowing with flexion contracture of 45 degrees, 
and the DIP joint was fixed at 30 degrees.  The impressions 
included rule out degenerative joint disease of the second 
and third fingers, and fourth and fifth finger contracture 
secondary to old laceration with contracted flexor tendons.  

VA treatment records from April 1995 show that the veteran 
complained of stiffness of the right fingers.  An X-ray study 
obtained at this time revealed degenerative changes at the 
DIP joints of all fingers, and noted that the fifth finger 
was dorsiflexed at the proximal interphalangeal joint on all 
views.  There were some degenerative changes of the first and 
second carpal joints as well.  The study also revealed some 
spurring of the distal radius with articulation of the distal 
ulna and scaphoid with arthritic changes.  

The veteran offered testimony before a hearing officer at the 
RO in November 1995.  He testified that there was a lot of 
stiffness in his ring and little fingers, as well as some in 
the base of his thumb.  His other fingers were also becoming 
more stiff.  The veteran believed that there was some 
generalized weakness in his hand, and he noted a tendency to 
drop things at work.  There was tingling of the ring and 
little fingers.  The veteran was not aware of any muscle 
atrophy.  

The veteran was afforded a VA fee basis examination of his 
right hand in August 1998.  He denied loss of sensation or 
weakness.  He noted that his right ring finger and little 
finger lack full extension.  A history of surgery for his 
hand was noted, but he was able to perform his job as a mail 
carrier.  The condition of his hand did not cause problems 
with performing activities of daily living such as brushing 
his teeth, combing his hair, dressing, or driving a car.  The 
veteran was able to grasp, push, pull, twist, probe, write, 
touch, and express without difficulty with either hand.  

On examination, the veteran was noted to be right-handed, and 
to use his right hand for writing.  There was a laceration 
scar on the palm of the right hand, and there was a surgical 
scar on the lateral aspect of the right little finger.  The 
right ring finger had DIP flexion to 70/70 degrees, DIP 
extension of 20/30 degrees, PIP flexion of 100/100 degrees, 
PIP extension of 20/30 degrees, metatarsal phalangeal (MP) 
flexion of 90/90 degrees, and MP extension of 20/20 degrees.  
There was no additional limitation brought on by pain.  The 
range of motion of the wrist was to 70 degrees dorsiflexion 
and 80 degrees of palmar flexion, and there was 20 degrees of 
radial deviation and 90 degrees of ulnar deviation.  

On neurologic examination, there was normal muscle strength, 
including the grip.  He had no loss of sensation, but there 
was a slight hyperesthesia of the right little finger and the 
right ring finger.  There was no muscle wasting or 
generalized muscle weakness.  The veteran was able to make a 
complete fist, and his strength was normal.  He could tie 
shoelaces, fasten buttons, and pick up a piece of paper with 
the affected hand.  He could pick up a pen and grasp it 
tightly with no difficulty.   An X-ray study revealed flexion 
deformity of the fifth finger.  The diagnosis was status post 
laceration of the palm of the right hand, severed flexor 
tendons of the little and ring fingers, and arthritis of the 
fingers and wrist.  The examiner added that subjectively, 
there was constant stiffness of the affected fingers.  
Objectively, the veteran had scars of surgical repair and 
laceration in the palm of the hand, as well as mild 
limitation in extension of 10 degrees of the DIP and PIP 
joints of the right little and right ring fingers, but 
grasping and fine handling were still intact.  The examiner 
added that the condition had not affected his activities of 
daily living, and had not caused problems with his work as a 
mail carrier during the past nine years.  

The Board finds that an evaluation of greater than 30 percent 
for the veteran's right hand disability is not merited under 
any of the applicable rating codes.  The veteran's 
symptomatology does not more nearly resemble that of the next 
highest evaluation under any of the relevant codes.  The 
evidence indicates that the veteran has some contracture of 
his ring and little fingers.  There is also some loss of 
extension of these fingers, which the August 1998 examination 
characterized as mild, as well as evidence of some 
hyperesthesia of the ring and little fingers.  However, there 
is no evidence of atrophy or weakness of the hand, and the 
veteran retains a full grip.  The fingers other than the ring 
and little fingers appear to retain a full range of motion.  
The range of motion of the wrist is also complete, without 
evidence of weakness.  The veteran's grasping and fine 
handling are intact, and there is no objective evidence to 
show that his disabilities interfere with his daily 
functioning or the ability to perform his job.  The Board 
believes that this symptomatology does not constitute greater 
than moderate incomplete paralysis of the ulnar nerve, which 
merits a continuation of the 30 percent evaluation currently 
in effect.  

The Board has also considered entitlement to an increased 
rating under the appropriate rating codes for arthritis and 
loss of range of motion, as well as the rating codes for 
scars.  At this point, the Board notes that except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25 (1994).  However, an exception to this is 
the anti-pyramiding provision of 38 C.F.R. § 4.14 (1994), 
which states that evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.  In Esteban v. Brown, 6 Vet. App.  259 (1994), it 
was held that the described conditions in that case warranted 
10 percent evaluations under three separate diagnostic codes, 
none of which provided that a veteran may not be rated 
separately for the described conditions.  Therefore, the 
conditions were to be rated separately under 38 C.F.R. § 4.25 
(1994), unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14 (1994).  Esteban, 
at 261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  Muscle injury ratings 
will not be combined with peripheral nerve paralysis ratings 
for the same part, unless affecting entirely different 
functions.  38 C.F.R. § 4.55(g) (1994).

In this case, the rating codes for arthritis and loss of 
range of motion do not provide a basis for a higher 
evaluation.  The veteran's right wrist retains a full range 
of motion, and the rating codes for loss of range of motion 
and ankylosis do not provide for a higher evaluation.  
38 C.F.R. § 4.71a, Codes, 5214, 5215.  He has mild loss of 
extension in his ring and little fingers, with some 
indication of favorable ankylosis of the little finger, but 
there is no evidence of either favorable or unfavorable 
ankylosis of the other fingers of the right hand, so that the 
rating codes for ankylosis do not allow for a higher rating.  
38 C.F.R. § 4.71a, Codes 5219, 5223, 5227.  There is no basis 
for a separate evaluation under the provisions of Esteban, in 
that the loss of extension of the ring and little finger, and 
the weakened wrist flexion are contemplated under the rating 
code for paralysis of the ulnar nerve.  See 38 C.F.R. § 4.14.  
The provisions of 38 C.F.R. §§ 4.40 and 4.59 have been 
considered in reaching this decision, but the August 1998 
examination specifically states that there is no additional 
limitation of motion brought on by pain, that there is no 
weakness, and that the veteran retains the ability to perform 
fine movements with his hands.  Therefore, entitlement to an 
evaluation in excess of 30 percent for the veteran's right 
hand disability is not merited.  

However, the Board finds that the evidence supports 
entitlement to a separate evaluation of 10 percent for the 
veteran's scar of the right hand.  The rating code provides 
that scars that are superficial, tender, and painful on 
objective demonstration warrant a 10 percent evaluation.  
38 C.F.R. § 4.71a, Code 7804.  The February 1995 VA 
examination noted that the scar was moderately adherent to 
the palm, and was moderately tender.  March 1995 records 
suggest that these symptoms involved the scar itself, and 
were not related to the ulnar nerve injury.  The evaluation 
of this symptomatology is not contemplated by the rating code 
for paralysis of the ulnar nerve, and must be evaluated 
separately under the rating code for scars.  Therefore, a 10 
percent evaluation for scars that are superficial, tender, 
and painful on objective demonstration is warranted.  See 
Esteban.  The 10 percent rating is the highest evaluation 
available under the code for tender and painful scars.  


ORDER

Entitlement to an evaluation of greater than 30 percent for 
laceration of the palm of the right hand with severed flexor 
tendons of the little and ring fingers, with arthritis of the 
fingers and wrist is denied. 

Entitlement to an evaluation of 10 percent for a scar of the 
right palm as a residual of an injury and surgery is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

